Citation Nr: 0525413	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  97-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  

2.  Entitlement to service connection for a respiratory 
disorder, claimed as a residual of exposure to Mustard gas.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Diego, 
California, VA Regional Office (RO).   

This case has previously come before the Board.  In October 
1999, the claim of entitlement to service connection for a 
respiratory disorder, claimed as a residual of exposure to 
Mustard gas was reopened and remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The 
case has been returned to the Board for further appellate 
review.  

By rating decision, dated in July 2001, service connection 
for PTSD was granted and a 30 percent disability evaluation 
was assigned.  The appellant perfected an appeal of the 
evaluation assigned.  Service connection for a delusional 
disorder was denied in an April 2003 rating decision.  The 
appellant perfected an appeal of the denial of service 
connection for delusional disorder in January 2004.  In 
correspondence received in February 2004, the veteran's 
representative clarified that the veteran wanted delusional 
disorder to be rated with PTSD.  Such has been accomplished 
herein.  Thus, the veteran's request in regard to delusional 
disorder has been satisfied.  

The veteran testified before a hearing officer at the RO in 
March 1997.  A transcript of the hearing has been associated 
with the claims file.  The veteran failed to appear for a 
scheduled travel Board hearing in February 2005.  Good cause 
having not been shown for the failure to appear for the 
scheduled hearing, the hearing request is withdrawn.  

This case has been advanced on the docket.  


FINDINGS OF FACT

1.  PTSD is manifested by total social or occupational 
impairment.  

2.  The veteran's current respiratory disabilities are not 
related to disease or injury in service, and may not be 
presumed to have been.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  

2.  A respiratory disability was not incurred in or 
aggravated by service and not be presumed to have been so 
incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.316 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130, effective 
November 7, 1996.

Under the current rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Codes 9208-9411 (PTSD) (2004), a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2004).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  

The veteran has appealed the initial 30 percent evaluation 
assigned for PTSD in a July 2001 rating decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  Based on the 
evidence, the Board concludes that the condition has not 
changed and that a uniform rating is warranted.

Initially, the Board notes that in January 2001, a VA 
examiner related a diagnosis of PTSD to stressors during 
combat service, and the AOJ granted service connection in a 
July 2001 rating decision.  The Board notes the December 2002 
VA examiner stated even if the unverified stressors were 
accepted, the veteran still did not meet the diagnosis for 
PTSD.  Regardless, service connection has been granted for 
PTSD.  In addition, the December 2002 VA examiner stated that 
the veteran's symptoms were better accounted for as due to 
delusional disorder.  Thus, the Board finds that the veteran 
has delusional disorder but that the manifestations of that 
disorder cannot be disassociated from PTSD symptoms, and 
thus, delusional disorder will be rated as part and parcel of 
his service-connected PTSD.  

The Board finds that a 100 percent evaluation is warranted.  
An August 2000 VA treatment record notes increasingly 
disorganized thought processes.  On VA examination in January 
2001, impairment of thought process and communication was 
noted, there was short- and long-term memory loss, paranoia, 
and his mood was described as a combination of symptoms to 
include depression, anxiety, PTSD symptoms, impaired impulse 
control, irritability, sleeping impairment, and outbursts of 
anger.  A global assessment of functioning (GAF) score of 52 
was assigned.  

VA treatment records, dated from April 2001 to May 2001, note 
a constant and close to permanent preoccupation with his WW 
II experiences.  Sleep disturbance, and auditory 
hallucinatory experiences were noted.  The assessment was 
delusional disorder, grandiose type.  In a May 2001 treatment 
record, the examiner noted that his thought disorder made it 
difficult to sort out PTSD symptoms.  A December 2001 
treatment record notes that his psychiatric disability 
prevented employment.  

On VA examination in December 2002, his dress was disheveled 
and a slight body order was noted.  His affect was 
inappropriate, and he had paranoid thoughts.  The veteran 
thought he had magical abilities, to include during service, 
that allowed him to disappear from one location and to 
reappear in another location without physically moving 
himself to the new location.  The report of examination notes 
that while he denied ideas of reference, his record appeared 
to not be able to corroborate or verify all of the 'many 
horrific and/or glorious secret missions claimed in Nazi 
concentration camps, as prolific assassin, and personal guard 
to leading generals.'  His immediate recall and remote memory 
were impaired, and his insight and judgment were fair to 
poor.  The examiner noted that when first asked for the 
current date, he initially responded with March 1, 1944, then 
followed up with the correct date saying he was just kidding.  
A GAF of 35 was assigned with the highest GAF in the past 
year of 40.  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is also evidence.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  A GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF score 
of 51 to 60 is defined as indicating moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 reflects some impairment in reality testing or 
communication, e. g., major impairment in several areas, to 
include work.  Id.  A 100 percent evaluation is supported by 
the evidence, to include the GAF scores of 35 and 40.  The 
Board notes that a VA treatment record, dated in March 2002, 
reflects a GAF of 75.  The Board notes that the examiners who 
assigned scores of 35, 40, and 52, conducted thorough 
interviews with the veteran, reviewed the claims file, and 
provided reasons and bases for the findings, and thus, those 
opinions are accorded more probative as to the degree of 
impairment.  A 100 percent evaluation is supported by the 
whole of the GAF scores.  

The Board has been presented with impairment in thought 
processes and communication, memory loss, poor grooming, and 
an opinion that he is unemployable as a result of his 
psychiatric disability.  The evidence is in favor of the 
claim.  Consequently the benefit sought on appeal is granted.  

II.  Respiratory Disorder

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in January 2002.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the January 
2002 notice, the November 2002 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

Service medical records are negative for complaints, finding, 
or diagnosis of a respiratory disorder.  The December 1945 
separation examination report shows that a clinical 
evaluation of his lungs revealed normal findings.  X-ray 
examination of the chest showed no significant abnormality.  
The service separation qualification record, WD-AGO Form 100, 
shows he served as a rifleman (paratrooper), assigned to the 
508th Parachute Infantry Regiment in the European Theater.  

Medical records prepared for reserve purposes show that 
clinical evaluation of his lungs and chest revealed normal 
findings at the time of medical examination in February 1958 
and August 1963.  In the accompanying Reports of Medical 
History, he indicated that he had not had asthma, shortness 
of breath, pain or pressure in his chest, or a chronic cough.

A private medical record, dated in November 1979, shows that 
the veteran was diagnosed as having pulmonary fibrosis.

A private medical report, dated in September 1984, includes 
information that the veteran claimed he had symptomatology 
based on exposure to toxic chemicals during a period of 
civilian employment when he was breathing chemicals, and that 
some "spots" had been found on his lungs.  (It was reported 
that the chemical was apparently methylene chloride, used for 
stripping wood, and that it turned to phosgene gas when the 
sun hit it or it was heated.)  

A November 1985 Social Security Administration (SSA) 
decision, shows that the veteran reported that he was unable 
to work, in part, because he had bad lungs.  The decision 
reveals that he was awarded SSA disability benefits due to 
problems with his legs and arms.

In July 1994 correspondence from an official of the U.S. Army 
Chemical and Biological Defense Command (CBDCOM), responding 
to an RO request for verification of whether the veteran had 
been exposed to Mustard gas during his period of service, 
CBDCOM informed the RO that it did not maintain records or 
old personnel files searchable by name or service number.  It 
also indicated that additional information, such as a 
detailed statement about the veteran's experience with 
Mustard gas, along with his DD-214 or W 100 Form, would be 
necessary for an additional search.  

In February 1995, additional correspondence was received from 
CBDCOM in response to the RO's having forwarded the 
information requested in the prior July 1994 correspondence.  
CBDCOM informed the RO that it was unable to confirm or deny 
the veteran's alleged exposure to Mustard gas during World 
War II, but it indicated that during basic training he would 
have received 7 hours of training on chemical warfare, 
including gas chamber exposure to tear gas, and if a second 
entry into the gas chamber was made, chlorine may have been 
used.  CBDCOM also indicated that it was a common practice to 
conduct a "surprise" aerial attack on trainees either in 
bivouac or on the march, and that this involved tear gas, 
screening smoke or, at times, "plain water."

Private medical records, dated from 1995, show that the 
veteran had evidence of overexpanded lung compatible with 
pulmonary emphysema.  Dr. B. R. stated in May 1995 that the 
veteran had "a long standing history of pulmonary emphysema 
which was probably caused by Mustard gas and phosgene gas."

In September 1995 correspondence from the Commanding Officer 
of the 82nd Airborne Division, located at Ft. Bragg, in 
response to the veteran's request to verify whether he had 
been exposed to Mustard gas during service, it was indicated 
that the Division maintained no records from the war years, 
and that it did not have any way of showing what testing or 
training took place.

At his March 1997 hearing, the veteran testified that he 
participated in tests, which involved Mustard gas and 
Lewisite during his training at Camp McCall, Fort Bragg, in 
1943, and indicated that he was ordered not to discuss the 
testing.  He reported that nothing about the testing was 
placed in his military records, but that someone from C 
Company had written down the results of the testing.  He also 
reported that he was exposed to Mustard gas as part of F 
Company during the Battle of the Bulge on December 27; that 
Mustard gas grenades were found on the bodies of dead German 
soldiers; and that he inhaled Mustard gas after one of the 
grenades was activated in his presence.  He further indicated 
that he had pulmonary emphysema and frequently experienced 
shortness of breath.  His wife testified that he experienced 
difficulties coughing and breathing.  

At the March 1997 hearing, the veteran also submitted copies 
of excerpts from "The Devil's Tale", which included stories 
about the 508 Parachute Infantry Regiment and 82nd Airborne 
Division during World War II.  It was noted in the excerpts 
that gas masks were issued on December 27th because Mustard 
gas grenades were found on the bodies of dead German 
soldiers.  It was further noted that F Company had 
participated in a counterattack against German forces.

A VA spirometry report, dated in March 1997, shows that the 
veteran's vital capacity and ventilation mechanics were 
normal, and that restrictive lung disease was ruled out.

An April 1997 VA treatment record notes the veteran's 
reported history of exposure to Mustard gas and phosgene.  
The impression of x-ray examination in November 1998 was 
infiltrate of the right lower lung.  

On VA medical examination in April 1997, the veteran reported 
that he experienced shortness of breath, and that he had a 
cough with expectoration.  Examination of his chest did not 
reveal any dyspnea, prolonged expiration or wheezing.  His 
percussion note was slightly hyper-resonant and his 
respiration rate was 14.  X-ray examination of his chest 
revealed an infiltrate.  The impression was chemical 
bronchiolitis.

On VA pulmonary function testing in May 1997, the veteran had 
increased lung volumes, consistent with overinflation 
associated with obstructive lung disease.

By May 1997 addendum, the VA examiner who prepared the April 
1997 VA examination report indicated that the veteran's 
Diffusion Capacity of the Lung for Carbon Monoxide had 
decreased.

By June 1997 addendum, the same VA examiner indicated that 
Mustard gas and methylene chloride both caused bronchiolitis.  
He further indicated that the veteran's chest X-rays and 
pulmonary function tests were consistent with a diagnosis of 
bronchiolitis.  The examiner stated that the veteran's 
bronchiolitis was related to exposure to Mustard gas and 
methylene chloride.

In August 1997 correspondence CBDCOM informed the RO that it 
did not have personnel or medical records of the veteran, and 
that it did not have any information which supported his 
claim.

In August 1997, correspondence was received from an official 
of the U.S. Army Military History Institute, showing that a 
detailed search had not found any evidence that the 508th 
Parachute Infantry Regiment was exposed to Mustard gas 
grenades in late December 1944, and that Mustard gas was not 
used by the Germans in combat.

In a March 1998 correspondence, the Chief of Staff of the Bay 
Pines VA Medical Center (MC) advised the veteran that it was 
important for him to clearly state the evidence that he had 
regarding exposure to Mustard gas.  He also indicated that he 
hoped that the veteran's sacrifices would be recognized.

In March 1998, the veteran submitted a copy of a newspaper 
article wherein it was noted that the Bay Pines VAMC treated 
former serviceman based on their exposure to Mustard gas in 
experiments to test a new kind of protective clothing for the 
navy toward the end of World War II.

In July 1999, the veteran submitted a copy of another 
newspaper article, reporting that Nazi officers had used 
poison gas on French citizens four days after the allies 
landed at Normandy in June 1944.  He also submitted copies of 
excerpts from a book, "The Trial of the Fox," which noted an 
American initiative to sanitize Nazi files and documents 
which related to senior NATO generals.

A May 2000 VA treatment record notes the veteran presented 
for a follow up for COPD from Mustard gas exposure.  The 
assessment was COPD.  

In August 2000, the VA Central Office advised that the 
veteran was not on the Mustard gas exposure list.  

A December 2000 VA treatment records reflects assessments of 
COPD, bronchitis and Mustard gas and Phosgene exposure.  

In January 2002, the service department advised that the 
veteran's name was not located in the database concerning 
persons who may have been exposed to Mustard gas and Lewsite 
during WW II.  The Department noted that based on extensive 
research of Mustard gas and Lewsite testing programs during 
WW II, it was known that testing was not conducted at Camp 
Mackall, Fort Bragg, North Carolina.  The Department stated 
that many veterans believed that they participated in testing 
when actually they participated in routine chemical warfare 
defense training.  Aerial spray exercises using molasses 
residuum, crankcase oil, or water were noted to often be 
included as part of field training programs were noted to be 
part of routine military training.  The letter notes that 
research had not indicated a causal relationship between 
training exercises and adverse health conditions.  Chemical 
agents were noted not to have been utilized in combat in WW 
II.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee; Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In addition, under the governing regulation pertaining to 
exposure to Mustard gas and Lewisite, presumptive service 
connection is warranted if the veteran has experienced:  (1) 
full-body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed certain specified conditions.  38 C.F.R. § 3.316. 
(It is noted that chronic pulmonary disease, bronchitis, and 
emphysema are among the conditions which are associated with 
full body exposure to nitrogen, sulfur Mustard or Lewisite.)

Analysis

The veteran contends that his respiratory disorder is the 
result of his participation in tests which involved Mustard 
gas and Lewsite in 1943.  He further contends that he was 
exposed to Mustard gas during the Battle of the Bulge in 
December 1944.  

In this case, the veteran alleges gas/Mustard Gas exposure.  
This allegation is not supported in the record.  There is no 
evidence corroborating the veteran's allegation of having 
chemical/gas exposure to include full-body Mustard gas 
exposure.  While the veteran argues that his current 
respiratory problems are related to inservice chemical 
gas/Mustard gas exposure, he is not competent to render such 
opinions as he is a layman and does not possess medical 
expertise or training.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
record establishes combat service.  Thus, 38 U.S.C.A. § 
1154(b) are for consideration.  While the veteran may have 
been exposed to smoke, his opinion is not competent in regard 
to the type of gas.  The service department has specifically 
advised that the veteran's name is not contained in the 
database of persons who may have been exposed, that testing 
was not conducted at Camp Mackall, Fort Bragg, North 
Carolina, and that chemical agents were not used in combat 
during WW II.  The Board finds the verified historical 
evidence to be more probative and reliable.  

The service medical records on induction are negative for 
findings or complaints of a respiratory disorder.  The 
separation examination revealed no respiratory abnormalities.  
The chest x-ray was noted to be normal.  Thus, during 
service, the veteran was not treated for a respiratory 
disorder.  There was no documentation of any respiratory 
injury.  The veteran had no respiratory disease during 
service.  He had no respiratory disease when he was separated 
from service.  In February 1958 and August 1963, he 
specifically denied asthma, shortness of breath, pain or 
pressure in his chest, or a chronic cough.  

Following service, the competent evidence establishes that 
the veteran was diagnosed as having pulmonary fibrosis in 
1979, over 30 years after the veteran's separation from 
service.  Approximately 5 years later, the veteran reported 
in 1984, that he was exposed to chemical gases during service 
in association with civilian employment, not service.  
Pulmonary emphysema was diagnosed in 1995, which the doctor 
noted was probably caused by Mustard gas and phosgene gas, 
and in June 1997, the doctor stated that the veteran's 
bronchiolitis was related to exposure to Mustard gas.  
However, the Board notes that to the extent that the 
examiners documented that the veteran had chemical/gas 
exposure, the examiner relied on the history as provided by 
the veteran.  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that bare transcription of lay 
history unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, while this opinion is 
competent with regard to the diagnosis of current disability, 
it is not competent with regard to the etiological reference 
because it was based on veteran's statements, not on the 
record, and not independently of the veteran's rendition of 
his history.

In sum, there is no competent evidence relating current 
respiratory diagnoses, to include emphysema, bronchiolitis, 
and COPD to disease or injury in service and/or to include 
alleged chemical exposure.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  




ORDER

A 100 percent evaluation for PTSD is granted.  

Service connection for a respiratory due to exposure to 
Mustard gas exposure is denied.  



______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


